Exhibit 10.02
LECTEC CORPORATION
NON–INCENTIVE STOCK OPTION AGREEMENT
     This Non–Incentive Stock Option Agreement, made as of this _____ day of
_____, 20      (the “Effective Date”), by and between LecTec Corporation, a
Minnesota corporation (the “Company”), and __________ (“Optionee”).
     WHEREAS, the Company wishes to grant this stock option to Optionee pursuant
to the LecTec Corporation 2010 Stock Incentive Plan (the “Plan”).
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:
     1. Grant of Option. The Company hereby grants to Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of
            shares (the “Shares”) of the common stock, par value $0.01 per share
(the “Common Stock”), of the Company at the price of $  per Share on the terms
and conditions set forth herein. It is understood and agreed that such price is
not less than 100% of the fair market value of each such Share on the date of
this Agreement. The Option is not intended to qualify as an incentive stock
option within the meaning of Section 422A of the Internal Revenue Code of 1986,
as amended (the “Code”).
     2. Duration and Exerciseability. The Option may not be exercised by
Optionee except as set forth herein, and the Option shall in all events
terminate seven (7) years from the date hereof (the “Termination Date”). Subject
to the other terms and conditions set forth herein, the Option shall vest and
may be exercised by Optionee in cumulative installments as follows:

      On or after each of the   Percentage of Shares as to which the following
dates   Option is exercisable                                                  
   

     During the lifetime of Optionee, the Option shall be exercisable only by
Optionee. The Option shall not be assignable or transferable by Optionee, other
than by will or the laws of descent and distribution. The vesting of the Option
is subject to acceleration under the circumstances described in Section 4.
     3. Exercise of Option After Death or Departure from Board of Directors.
     (a) In the event Optionee ceases to serve as a member of the Board of
Directors of the Company or its subsidiaries, if any, for any reason other than
Optionee’s gross and willful

 



--------------------------------------------------------------------------------



 



misconduct, death or disability, voluntary resignation or Requested Resignation,
Optionee shall continue to have the right to exercise this Option at any time
within the term of this Option to the extent of the full number of Shares
Optionee was entitled to purchase under this Option on the date of such
termination.
     (b) In the event Optionee ceases to serve as a member of the Board of
Directors of the Company or its subsidiaries, if any, by reason of Optionee’s
gross and willful misconduct during the course of services, which shall include,
but not be limited to, the wrongful appropriation of funds of the Company or the
commission of a gross misdemeanor or felony, this Option shall be terminated as
of the date of the misconduct.
     (c) In the event Optionee dies while serving as a member of the Board of
Directors of the Company or its subsidiaries, if any, or within three months
after termination of services for any reason other than gross and willful
misconduct, or becomes disabled (within the meaning of Section 22(e)(3) of the
Code) while serving as a member of the Board of Directors of the Company or its
subsidiaries, if any, and Optionee has not fully exercised this Option, this
Option may be exercised at any time within twelve months after Optionee’s death
or disability by Optionee, the personal representatives, administrators or, if
applicable, guardian of Optionee or by any person or persons to whom this Option
is transferred by will or the applicable laws of descent and distribution to the
extent of the full number of Shares Optionee was entitled to purchase under this
Option on the date of death, disability or termination of services, if earlier.
     (d) In the event Optionee ceases to serve as a member of the Board of
Directors of the Company or its subsidiaries, as a result of voluntary
resignation by the Optionee, the Optionee shall continue to have the right to
exercise this Option at any time within the original seven year term of this
Option to the extent of the full number of Shares Optionee was vested and
entitled to purchase under this Option on the date of termination.
     (e) In the event Optionee ceases to serve as a member of the Board of
Directors of the Company, or its subsidiaries, as a result of resignation at the
request of the Company and in connection with an acquisition, merger or
substantial investment in a new business venture by the company (a “Requested
Resignation”), this Option shall vest and become fully exercisable as to the
total amount of 20,000 Shares as of the date of such Requested Resignation and
shall continue to be exercisable during its original seven year term.
     (f) Notwithstanding the above, in no case may this Option be exercised to
any extent by anyone after the Termination Date.
     4. Change in Control.
     (a) In the event that a “Change in Control” (as hereinafter defined)
occurs, all outstanding Options, whether or not vested, shall be subject to the
agreement pursuant to which such Change in Control is consummated. Such
agreement shall provide for one or more of the following:

2



--------------------------------------------------------------------------------



 



     (i) the continuation of such outstanding Options by the Company (if the
Company is the surviving corporation);
     (ii) the assumption of such outstanding Options by the surviving
corporation or its parent in a manner that complies with Section 424(a) of the
Code; or
     (iii) the substitution by the surviving corporation or its parent of new
options for such outstanding Options in a manner that complies with Section
424(a) of the Code.
(b) A “Change in Control” of the Company shall be deemed to have occurred if:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall,
together with his, her or its “Affiliates” and “Associates” (as such terms are
defined in Rule 12b–2 promulgated under the Exchange Act), become the
“Beneficial Owner” (as such term is defined in Rule 13d–3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities (any such person being hereinafter referred to as an “Acquiring
Person”);
     (ii) the “Continuing Directors” (as hereinafter defined) shall cease to
constitute a majority of the Company’s Board of Directors;
     (iii) there should occur (A) any consolidation or merger involving the
Company and the Company shall not be the continuing or surviving corporation or
the shares of the Company’s capital stock shall be converted into cash,
securities or other property; provided, however, that this subclause (A) shall
not apply to a merger or consolidation in which (i) the Company is the surviving
corporation and (ii) the stockholders of the Company immediately prior to the
transaction have the same proportionate ownership of the capital stock of the
surviving corporation immediately after the transaction; (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; or
(C) any liquidation or dissolution of the Company; or
     (iv) the majority of the Continuing Directors determine, in their sole and
absolute discretion, that there has been a Change in Control.
     (c) “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person, an Affiliate or Associate of an
Acquiring Person or a representative of an Acquiring Person or of any such
Affiliate or Associate and who (i) was a member of the Company’s Board of
Directors on the date of grant of the Option or (ii) subsequently became a
member of the Board of Directors, upon the nomination or recommendation, or with
the approval of, a majority of the Continuing Directors.

3



--------------------------------------------------------------------------------



 



     5. Manner of Exercise.
     (a) The Option may only be exercised by Optionee or other proper party
within the option period by delivering written notice of exercise to the Company
at its principal executive office. The notice shall state the number of Shares
as to which the Option is being exercised and shall be accompanied by payment in
full of the option price for all of the Shares designated in the notice.
     (b) Payment of the exercise price shall be made by certified or bank
cashier’s check payable to the Company, or by tender of shares of the Company’s
Common Stock, which, unless the Committee provides its consent, must have been,
previously owned by Optionee, having a fair market value on the date of exercise
equal to the exercise price of the Option, or a combination of cash and shares
equal to such exercise price.
     6. Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split—up, spin—off, combination, repurchase or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company or other similar
corporate transaction or event affects the Common Stock such that an adjustment
is necessary pursuant to Section 4(c) of the Plan in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, and all or any portion of the Option shall then be
unexercised and not yet expired, then appropriate adjustments in the outstanding
Option shall be made as determined by the Committee in accordance with the
provisions of Section 4(c) of the Plan in order to prevent dilution or
enlargement of Option rights.
     7. Miscellaneous.
     (a) Plan Provisions Control. In the event that any provision of this
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.
     (b) No Rights of Shareholders. Neither Optionee, Optionee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a shareholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Optionee,
Optionee’s legal representative or permissible assignee, as applicable.
     (c) No Right to Continuance of Services. This Agreement shall not confer on
Optionee any right with respect to the continuance of any relationship with the
Company or any subsidiary of the Company, nor will it interfere in any way with
the right of the Company to terminate such relationship at any time.
     (d) Governing Law. The validity, construction and effect of the Plan and
this Agreement, and any rules and regulations relating to the Plan and this
Agreement, shall be determined in accordance with the laws of the State of
Minnesota.

4



--------------------------------------------------------------------------------



 



     (e) Severability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Agreement under any law deemed applicable by the Committee (as
defined in the Plan), such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or this Agreement, such provision shall be stricken as to
such jurisdiction or this Agreement, and the remainder of this Agreement shall
remain in full force and effect.
     (f) No Trust or Fund Created. Neither the Plan nor this Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any affiliate and Optionee or any
other person.
     (g) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
     (h) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of the NASDAQ Global Market
or any other applicable stock exchange and the Minnesota Business Corporation
Act. As a condition to the exercise of the purchase price relating to the
Option, the Company may require that the person exercising or paying the
purchase price represent and warrant that the Shares are being purchased only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation and
warranty is required by law.
     (i) Withholding. In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it upon
the exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to assure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Optionee.
     (j) Consultation With Professional Tax and Investment Advisors. Optionee
acknowledges that the grant, exercise, vesting or any payment with respect to
this Option, and the sale or other taxable disposition of the Shares acquired
pursuant to the exercise thereof, may have tax consequences pursuant to the Code
or under local, state or international tax laws. Optionee further acknowledges
that such Optionee is relying solely and exclusively on Optionee’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, Optionee understands and agrees that any
and all tax consequences resulting from this Option and its grant, exercise,
vesting or any payment with respect thereto, and the sale or other taxable
disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the

5



--------------------------------------------------------------------------------



 



responsibility of Optionee without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse such
holder for such taxes or other items.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the Effective Date.

            LECTEC CORPORATION
      By:           Name:           Its:        OPTIONEE
            [Optionee]         

6